

EXHIBIT 10.2


FIRST AMENDMENT TO
LEASE AGREEMENT
THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “Amendment”), is made and entered
into by and between APACHE CORPORATION, a Delaware corporation (“Landlord”), and
Altus Midstream LP, a Delaware limited partnership (“Tenant”), on and effective
as of July 27, 2020 (the “Amendment Effective Date”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Lease Agreement by and between Landlord and
Tenant, dated effective November 9, 2018 (the “Lease”), Landlord leases to
Tenant, and Tenant leases from Landlord, the Premises (as defined in the Lease)
and Tenant may elect use the Man-Camp (as defined in the Lease) subject to the
terms specified in the Lease;
WHEREAS, Tenant desires to vacate the Premises and has no need to use the
Man-Camp; and
WHEREAS, Landlord and Tenant desire to amend the Lease to facilitate a sale of
the Premises and related adjustment of certain Lease terms.
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the parties hereto, Landlord and Tenant
hereby agree as follows:
1.
Undefined capitalized terms used herein, including Exhibit A hereto, have the
meaning given them in the Lease. The Lease is amended as follows:



a.
Effective upon Landlord’s sale and conveyance of all or any portion of the
Shared Land, the Term and the Lease automatically shall terminate as to the
portion of the Premises so sold and conveyed and neither Landlord nor Tenant
shall have any further right or obligation under the Lease with respect thereto
except (i) for those under provisions that expressly survive any expiration or
termination of the Term or the Lease and (ii) Rent and other obligations accrued
before, and remaining unpaid or unperformed on, the date of such termination. If
less than all of the Shared Land is sold and conveyed, then thereupon (i) the
Lease shall terminate only as to that portion of the Premises which is subject
to any such partial sale and conveyance, and (ii) Rent shall be adjusted as set
forth in Exhibit A attached hereto and incorporated herein by this reference.



b.
Tenant’s rights to use the Man-Camp expire and cease as of the Amendment
Effective Date.



2.
The Lease remains in full force and effect in accordance with its terms as
amended by Section 1 of this Amendment. If there is any conflict between the
Lease and this Amendment, this Amendment shall control.



3.
This Amendment shall be governed by, and construed in accordance with, the law
of the State of Texas, without regard to any conflicts of law provisions that
might require the application of the laws of any other jurisdiction.





1



--------------------------------------------------------------------------------




4.
The parties may execute this Amendment in multiple original counterparts, each
of which shall have the full force and effect of an original, but constituting
only one instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment, intending
to be legally bound hereby, as of the date first above written.    
        
LANDLORD
 
 
APACHE CORPORATION
 
 
By:
/s/ Timothy R. Custer
 
Timothy R. Custer
 
Senior Vice President, Commercial

        
TENANT
 
 
ALTUS MIDSTREAM LP
 
 
By:
Altus Midstream GP LLC, its General Partner
 
 
By:
/s/ Clay Bretches
 
Clay Bretches
 
Chief Executive Officer and President





2



--------------------------------------------------------------------------------





Exhibit A to
First Amendment to Lease Agreement
Upon Closing of Sale of Less than 100% of Shared Land
Area Depicted on Exhibit A to Lease
 
Base Rent/Month for Remainder of Term
 
Operating Rent for Remainder of Term
Upon sale of less than 100% of Shared Land, sold Shared Land is excluded from
Lease.
 
Reduced by product of $1,750 multiplied by Tenant’s Share (after giving effect
to any adjustments in column 3 of this table) (“Shared Land Rent Adjustment”)
 
Addressed below in respect of specific sales.
Upon sale of Shared Land upon which Field Office 100% Midstream is located,
Field Office 100% Midstream is excluded from Lease.
 
Reduced by sum of $21,382.67 plus Shared Land Rent Adjustment
 
Tenant’s Share adjusted to exclude Field Office 100% Midstream
Upon sale of Shared Land upon which Warehouse is located, Warehouse is excluded
from Lease.
 
Reduced by sum of $16,493.17 plus Shared Land Rent Adjustment
 
Tenant’s Share adjusted to exclude Warehouse
Upon sale of Shared Land upon which Shop is located, Shop is excluded from
Lease.
 
Reduced by sum of $3,850.28 plus Shared Land Rent Adjustment
 
Tenant’s Share adjusted to exclude Shop
Upon sale of Shared Land upon which Storage Yard is located, Storage Yard (or
sold portion) is excluded from Lease.
 
Reduced by sum of $1,976.21 plus Shared Land Rent Adjustment (“Whole
Reduction”); if sell less than 100% of Shared Land upon which Storage Yard is
located, reduction is Whole Reduction multiplied by a fraction, numerator of
which is acres sold and denominator of which is 8.25.
 
No change
Upon sale of Shared Land upon which Field Office 100% Upstream is located, Field
Office 100% Upstream remains excluded from Lease.
 
No change
 
No change





